Exhibit 10.29

EXECUTIVE CHANGE OF CONTROL AGREEMENT

THIS EXECUTIVE CHANGE OF CONTROL AGREEMENT is dated as of October 16, 2002 (this
"Agreement"), by and between Com21, Inc. (the "Company"), and (the "Executive").

Recitals

WHEREAS, the Company desires to create a greater incentive for the Executive to
remain in the employ of the Company, particularly in the event of any possible
change or threatened change of control of the Company; and

WHEREAS, the parties desire to memorialize their agreement with respect thereto
in the manner set forth herein,

NOW, THEREFORE, in consideration of the Executive's past and future services to
the Company and the mutual covenants contained herein, the receipt and adequacy
of which is hereby acknowledged, the parties hereto hereby agree as follows:

Agreement



Termination Following a Change of Control. If the Executive's employment with
the Company is terminated either (A) by the Company for any reason other than
for "Good Cause" (as defined below), or (B) by the Executive for "Good Reason"
(as defined below), in each case within twelve months following the occurrence
of a "Change of Control" (as defined below), Executive shall be entitled to the
following benefits in exchange for a release of claims against the Company and
its agents:
Final Paycheck
. Payment, in a lump sum, of any and all base salary due and owing through the
date of termination, plus an amount equal to all earned but unused vacation
through the date of termination and reimbursement for all reasonable expenses;
Continued Payment of Salary
. Payment of Executive's then-current base salary for a period of twelve (12)
months, less any deductions required by applicable law, payable in accordance
with the Company's standard payroll practices;
Company-paid COBRA
. Company-paid existing group employee benefit coverage continuation under the
Consolidated Omnibus Budget Reconciliation Act of 1985 ("COBRA") as provided by
the Company's group health plans for twelve (12) months starting the next
calendar month after termination to the same extent as paid by the Company
immediately before the Executive's layoff, or until Executive becomes eligible
for group insurance benefits from another employer, whichever occurs first.
Executive shall have an obligation to inform Company if he/she receives group
coverage from another employer while receiving COBRA coverage from the Company.
Executive may not increase the number of designated dependants, if any, during
this time unless Executive does so at his/her own expense. The period of such
Company-paid COBRA coverage shall be considered part of Executive's COBRA
coverage entitlement period, and may, for tax purposes, be considered income to
the Executive.

Timing of Payments. The payment provided for in Section 1(a) shall be payable
immediately upon Executive's termination. The payment provided for in Section
1(b) shall begin upon Executive's termination or ten (10) days after the
Company's receipt of a signed, unrevoked release of claims, whichever is later.
The benefit provided for in Section 1(c) shall begin the next calendar month
after termination provided that the Company has received Executive's executed,
unrevoked Release. All such payments will be subject to applicable payroll or
other taxes required to be withheld by the Company. Subsequent Employment. The
compensation and benefits payable hereunder shall not be reduced or offset by
any amounts that the Executive earns or could earn from any subsequent
employment. Section 280G Matters. If the benefits described in Sections 1(b) and
(c), in conjunction with any benefits realized under the Stock Option Plan or
any other severance plan, practice, policy or agreement (the "Severance
Payment") would otherwise constitute a parachute payment under Section 280G of
the Internal Revenue Code of 1986, as amended (the "Code"), then such Severance
Payment shall be subject to reduction of the Severance Payment to the extent
necessary to assure that the Executive receives only the greater of (i) the
amount of such payment which would not constitute such a parachute payment or
(ii) the amount which yields the Executive the greatest after-tax amount of
benefits after taking into account any excise tax imposed on the Severance
Payment (or on any other benefits to which the Executive may be entitled in
connection with the Change of Control or the subsequent termination of the
Executive's employment status) under Section 4999 of the Code. General Release.
All compensation and benefits under Section 1(b) and (c) herein are in
consideration for the Executive's execution of a general release of all known
and unknown claims that Executive may then have against the Company and its
agents, a form of which is available from the Company. If the Executive does not
properly execute such Release, the parties expressly acknowledge and agree that
the Executive will not be entitled to any of the benefits provided under Section
1(b) and (c) herein. Employment Status. Nothing in this Agreement shall be
deemed to constitute a contract for employment for any specific period of time.
The parties expressly acknowledge and agree that the undersigned's employment
with the Company shall continue to be "at will." If, however, the Company
exercises its right to terminate Executive's employment without Good Cause, or
if Executive exercises Executive's right to terminate employment with the
Company for Good Reason, Executive will be entitled to severance as described in
Section 1 in exchange for a release of claims against the Company and its
agents. Definitions.
Good Cause
. "Good Cause" shall mean (i) Executive's performance of any act for which, if
Executive were prosecuted, would constitute a felony or misdemeanor; (ii)
Executive's failure to satisfactorily carry out Executive's material duties;
(iii) Executive's willful dishonesty towards or fraud upon the Company which is
materially injurious to the Company; (iv) Executive's willful violation of
confidentiality obligations to the Company or willful misappropriation of
Company assets; or (v) Executive's death or inability to carry out Employee's
essential duties with reasonable accommodation, if any, unless prohibited by
law.
Good Reason
. "Good Reason" shall mean (i) a material and substantial reduction in the
responsibilities of Executive as in effect immediately prior to the Change of
Control; (ii) without the Executive's express written consent, a substantial
reduction, without good business reasons, of the facilities and material
perquisites available to the Executive immediately prior to the Change of
Control; (iii) a material reduction by the Company of the Executive's base
salary as in effect immediately prior the Change of Control; (iv) a material
reduction by the Company in the kind or level of employee benefits to which the
Executive is entitled immediately prior to the Change of Control with the result
that the Executive's overall benefits package is significantly reduced; (v)
without the Executive's express written consent, the relocation of the Executive
to a facility or a location more than fifty (50) miles from his current
location; or (vi) the failure of the Company to obtain the assumption of this
Agreement by any successors.

(c) Change in Control. A "Change in Control" shall mean a change in ownership or
control of the Company effected through either of the following transactions:

(i) the acquisition, directly or indirectly by any person or related group of
persons (other than the Company or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Company), of
beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Company's outstanding securities pursuant to a tender or exchange
offer made directly to the Company's stockholders;

(ii) a change in the composition of the Board of Directors ("Board") over a
period of thirty-six (36) consecutive months or less such that a majority of the
Board members ceases, by reason of one or more contested elections for Board
membership, to be comprised of individuals who either (A) have been Board
members continuously since the beginning of such period or (B) have been elected
or nominated for election as Board members during such period by at least a
majority of the Board members described in clause (A) who were still in office
at the time the Board approved such election or nomination;

(iii) a merger or consolidation in which securities possessing more than fifty
percent (50%) of the total combined voting power of the Company's outstanding
securities are transferred to a person or persons different from the persons
holding those securities immediately prior to such transaction;

(iv) the sale, transfer or other disposition of all or substantially all of the
Company's assets in complete liquidation or dissolution of the Company; or

(v) the acquisition, directly or indirectly, by any person or related group of
persons (other than the Company or a person that directly or indirectly
controls, is controlled by, or is under common control with, the Company) of
beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Company's outstanding securities pursuant to a tender or exchange
offer made directly to the Company's stockholders which the Board does not
recommend such stockholders to accept.

Miscellaneous Provisions.
    Captions
    . The captions in this Agreement are not part of the provisions hereof, are
    merely for the purpose of reference and shall have no force or effect.
    Amendment or Modification
    . This Agreement contains the entire agreement of the parties with respect
    to the subject matter herein and supersedes and replaces all contemporaneous
    agreements or understanding between the parties, with the exception of any
    Confidentiality, Proprietary Information and Assignment of Inventions
    Agreement, and no amendment or modification shall be effective unless made
    in writing executed by an authorized officer of the Company and the
    Executive.
    Successors and Beneficiaries
    . This Agreement shall be binding on and inure to the benefit of the
    successors, assigns, heirs, devisees and personal representatives of the
    parties, including any successor to the Company by merger or combination and
    any purchaser of all or substantially all of the assets of the Company. In
    the event that the Executive dies before receipt of all benefits to which
    the Executive becomes entitled under this Agreement, the payment of such
    benefits will be made, on the due date or dates hereunder had the Executive
    survived, to the executors or administrators of the Executive's estate.
    Governing Law
    . This Agreement is made in, and shall be governed by and construed in
    accordance with the laws of, the State of California.
    Severability
    . If any term, provision, covenant or condition of this Agreement is held to
    be invalid, void, or unenforceable, the remainder of the provisions of this
    Agreement shall remain in full force and effect and shall in no way be
    affected, impaired or invalidated thereby.
 a. IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
    the day and year first above written.

"Company"

Com21

 

 

By:

Name:

Title:

"the Executive"



(Print Name)

 



(Sign Name)

Address:



